Execution Version
Exhibit 10.2




This AMENDMENT NO. 1 (this “Amendment No. 1”), dated as of August 15, 2019 and
entered into by and among Perrigo Finance Unlimited Company, a public unlimited
company organized under the laws of Ireland (the “Revolving Borrower”), Perrigo
Company PLC, a public limited company organized under the laws of Ireland (the
“Company”), each lender party to the Credit Agreement (as defined below) as of
the date hereof (each a “Lender” and, collectively, the “Lenders”) and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), amends and is made pursuant to that certain Revolving Credit Agreement,
dated as of March 8, 2018 (as amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among the Revolving Borrower, the Company, the lenders from
time to time party thereto, the Administrative Agent and the other agents party
thereto.
W I T N E S S E T H :
WHEREAS, the Revolving Borrower has requested that the terms of the Credit
Agreement be amended as set forth herein;
WHEREAS, by signing this Amendment No. 1, each Lender has consented to this
Amendment No. 1 and to the amendments to the Credit Agreement described in
Section 2 below.
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
1.Defined Terms; References. Except as otherwise defined in this Amendment No.
1, terms defined in the Credit Agreement are used herein (including the recitals
hereto) as defined therein. On and after the Amendment Effective Date (as
defined below), each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment No. 1.
2.Amendments. The Administrative Agent and each Lender hereby consent to amend
the Credit Agreement as follows. Where applicable, deletions are indicated
textually in the same manner as the following example: stricken text and
additions are indicated textually in the same manner as the following example:
double-underlined text.
(a)
Section 1.01 of the Credit Agreement is hereby amended by:

(i)
adding the following defined term in proper alphabetical order:

“Article 55 BRRD” means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
(ii)
replacing the definition of “Bail-In Action” in its entirety with the following:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers.
(iii)
replacing the definition of “Bail-In Legislation” in its entirety with the
following:

“Bail-In Legislation” means (i) in relation to an EEA Member Country which has
implemented, or which at any time implements, Article 55 BRRD, the relevant
implementing law or regulation as described in the EU Bail-In Legislation
Schedule from time to time and (ii) in relation to any state other




        

--------------------------------------------------------------------------------







than such an EEA Member Country or (to the extent that the United Kingdom is not
such an EEA Member Country) the United Kingdom, any analogous law or regulation
from time to time which requires contractual recognition of any Write-Down and
Conversion Powers contained in that law or regulation.
(iv)
    adding the following defined terms in proper alphabetical order:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(a)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(c)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 9.19.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(v)
replacing the definition of “EEA Financial Institution” in its entirety with the
following:

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
(vi)
Deleting the definition of “EEA Resolution Authority” in its entirety.

(vii)
Adding the following defined terms in proper alphabetical order:

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 9.19.
“Resolution Authority” means any body which has authority to exercise any
Write-Down and Conversion Powers.
“Supported QFC” has the meaning assigned to it in Section 9.19.


2


        

--------------------------------------------------------------------------------







“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
    “U.S. Special Resolution Regimes” has the meaning assigned to it in Section
9.19.
(viii)
replacing the definition of “Write-Down and Conversion Powers” in its entirety
with the following:

“Write-Down and Conversion Powers” means (i) in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule, (ii) in relation to any other applicable Bail-In
Legislation, (x) any powers under that Bail-In Legislation to cancel, transfer
or dilute shares issued by a person that is a bank or investment firm or other
financial institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers, and (y) any
similar or analogous powers under that Bail-In Legislation, and (iii) in
relation to any UK Bail-In Legislation (x) any powers under that UK Bail-In
Legislation to cancel, transfer or dilute shares issued by a person that is a
bank or investment firm or other financial institution or affiliate of a bank,
investment firm or other financial institution, to cancel, reduce, modify or
change the form of a liability of such a person or any contract or instrument
under which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers and (y) any similar or analogous powers under
that UK Bail-In Legislation.
(b)
The final sentence of Section 3.07 of the Credit Agreement is hereby amended as
follows:

“None of the proceeds from the Loans or Letters of Credit shall be used in any
manner that directly or, to the knowledge of the Company or any of its
Subsidiaries, indirectly, violates Anti-Corruption Laws and neither the Company
nor any of its Subsidiaries shall use the proceeds from the Loans or Letters of
Credit directly, or to the knowledge of the Company or any of the Subsidiaries,
indirectly, or lent, contributed or otherwise made available to any Person (a)
to fund any activities or business of or with any Person, or in any country or
territory, that at the time of such funding, is an Embargoed Person or
Sanctioned Country, to the extent that such transactions would be prohibited by
applicable for a Person to comply with Sanctions or (b) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the credit facility hereunder).”
(c)
Section 5.08 of the Credit Agreement is hereby amended as follows:

“SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used only for the purposes described in Section
3.12.  No part of the proceeds of any Loan or any Letter of Credit (i) will be
used, whether directly or indirectly, for any purpose or in any


3


        

--------------------------------------------------------------------------------







manner that causes any Person to be in violation of Anti-Corruption Laws or
otherwise entails a violation of any of the Regulations of the Board, including
Regulations T, U and X or (ii) will be used directly, or to the knowledge of the
Company or any of the Subsidiaries, indirectly, or lent, contributed or
otherwise made available to any Person (a) to fund any activities or business of
or with any Person, or in any country or territory, that at the time of such
funding, is an Embargoed Person or Sanctioned Country, to the extent that such
transactions would be prohibited by applicable for a Person to comply with
Sanctions or (b) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the credit
facility hereunder).”
(d)
Section 6.01(c) of the Credit Agreement is hereby amended as follows:

“(c) Indebtedness resulting from loans permitted by Section 6.04 and Swap
Agreements permitted by Section 6.04(i).”
(e)
Section 6.03 of the Credit Agreement is hereby amended as follows:

“SECTION 6.03 Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
provided that, if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing (i) any Person may
merge into the Company or the Revolving Borrower in a transaction in which the
Company or the Revolving Borrower, as applicable, is the surviving corporation,
(ii) solely in connection with an internal restructuring, the Company or the
Revolving Borrower may merge into or consolidate with (in one transaction or a
series of transactions) any Subsidiary of the Company (whether existing prior to
such merger or consolidation or created in connection therewith) or any holding
company so long as the direct or indirect holders of the voting Equity Interests
of such holding company immediately following such transaction are substantially
the same as the holders of voting Equity Interests of the Company immediately
prior to such transaction, in each case organized and existing under the laws of
the United States, any State thereof or the District of Columbia; provided that
in any such case, the successor entity shall, pursuant to documentation
reasonably satisfactory to the Administrative Agent, executed and delivered to
the Administrative Agent by such successor entity, expressly assume all of the
Company’s or the Revolving Borrower’s obligations, as the case may be, under
this Agreement and the other Loan Documents and cause to be delivered such other
customary documentation reasonably requested by the Administrative Agent
including a favorable opinion of counsel to such successor entity and
information and documentation for purposes of compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and Beneficial Ownership Regulation (and upon such execution and
delivery, such successor entity shall be the “Revolving Borrower” or “Company”
hereunder, as applicable); provided, further, that each Guarantor shall, as a
condition to such merger or consolidation, pursuant to documentation reasonably
satisfactory to the Administrative Agent, reaffirm all of its obligations and
liabilities under this Agreement and the Loan Documents (including, without
limitation, its Guarantee), (iii) any Person (other than the Company or the
Revolving Borrower) may merge into any Subsidiary (other than the Revolving
Borrower) in a transaction in which the surviving entity is a Subsidiary,
(iiiiv) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Company or to another Subsidiary and (ivv) any Subsidiary (other
than the Revolving Borrower) may liquidate or dissolve if the Company and the
Revolving Borrower determine in good faith that such liquidation or dissolution
is in the best interests of the Company and the Revolving Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a Wholly-Owned Subsidiary of


4


        

--------------------------------------------------------------------------------







the Company and the Revolving Borrower immediately prior to such merger shall
not be permitted unless also permitted by Section 6.04.”
(f)
Section 6.09 of the Credit Agreement is hereby amended as follows:

“SECTION 6.09 Disposition of Assets. The Company will not, and will not permit
any of its Subsidiaries to, sell, lease, license, transfer, assign or otherwise
dispose of, whether in one or a series of transactions, all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole; provided
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, solely in connection with an
internal restructuring, the Company or the Revolving Borrower may transfer all
or substantially all of their assets (in one transaction or a series of
transactions) to any Subsidiary of the Company (whether existing prior to such
disposition or created in connection therewith) or any holding company so long
as the direct or indirect holders of the voting Equity Interests of such holding
company immediately following such transaction are substantially the same as the
holders of voting Equity Interests of the Company immediately prior to such
transaction, in each case organized and existing under the laws of the United
States, any State thereof or the District of Columbia; provided that in any such
case, the transferee entity shall, pursuant to documentation reasonably
satisfactory to the Administrative Agent, executed and delivered to the
Administrative Agent by such transferee entity, expressly assume all of the
Company’s or the Revolving Borrower’s obligations, as the case may be, under
this Agreement and the other Loan Documents and cause to be delivered such other
customary documentation reasonably requested by the Administrative Agent
including a favorable opinion of counsel to such transferee and information and
documentation for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
Beneficial Ownership Regulation (and upon such execution and delivery, such
successor entity shall be the “Revolving Borrower” or “Company” hereunder, as
applicable); provided, further, that each Guarantor shall, as a condition to
such disposition, pursuant to documentation reasonably satisfactory to the
Administrative Agent, reaffirm all of its obligations and liabilities under this
Agreement and the Loan Documents (including, without limitation, its
Guarantee).”
(g)
Section 9.04(a) of the Credit Agreement is hereby amended as follows:

“(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than as expressly permitted by Sections
6.03 and 6.09, the Revolving Borrower may not assign or otherwise transfer any
of their rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Revolving Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit or Swingline Lender that makes
any Swingline Loan), Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.”
(h)
Section 9.18 of the Credit Agreement is hereby replaced in its entirety with the
following:



5


        

--------------------------------------------------------------------------------







“SECTION 9.18 Acknowledgement and Consent to Bail-In . Notwithstanding any other
term of any Loan Document or any other agreement, arrangement or understanding
between the parties hereto, each party hereto acknowledges and accepts that any
liability of any party hereto to any other party hereto under or in connection
with the Loan Documents may be subject to Bail-In Action by the relevant
Resolution Authority and acknowledges and accepts to be bound by the effect of:
(a)    any Bail-In Action in relation to any such liability, including (without
limitation):
(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and
(iii)    a cancellation of any such liability; and
(b)    a variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.”
(i)
The Credit Agreement is hereby amended by adding the following new Section 9.19:

“SECTION 9.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”


6


        

--------------------------------------------------------------------------------







3. Representations and Warranties; Loan Document. Each of the Revolving Borrower
and the Company hereby represents and warrants that as of the date hereof (a)
the representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect is true and correct in all respects) on and
as of such date, with the same effect as if made on and as of such date (other
than those representations and warranties that by their terms expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects as of such earlier date) and (b) no Default
or Event of Default has occurred and is continuing. This Amendment No. 1 is a
“Loan Document,” as defined in the Credit Agreement.
4. Conditions.    The amendments contained in Section 2 of this Amendment No. 1
shall become effective on the date (the “Amendment Effective Date”) on which
each of the following conditions shall have been satisfied:
(a)The Administrative Agent shall have received counterparts of this Amendment
No. 1 duly executed and delivered by the Revolving Borrower, the Company, each
Lender and the Administrative Agent.
(b)The representations and warranties of each Loan Party set forth in Section 3
above are true and correct on and as of the Amendment Effective Date.
(c)The Revolving Borrower shall have paid all fees and expenses for which
invoices have been presented on or prior to the Amendment Effective Date,
including reasonable legal fees and disbursements of counsel to the
Administrative Agent.
5. Continuing Effect; No Other Amendments or Modifications; Reaffirmation.
Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsection(s) of the Credit
Agreement specified herein and shall not constitute an amendment or other
modification of, or an indication of the Administrative Agent’s or the Lenders’
willingness to amend or modify any other provisions of the Credit Agreement.
Each of the Revolving Borrower and the Company hereby acknowledges and agrees
that, after giving effect to this Amendment No. 1, except as expressly set forth
in this Amendment No. 1, all of its respective obligations and liabilities under
the Loan Documents (including, without limitation, the Guaranty executed by the
Company) to which it is a party are reaffirmed, and remain in full force and
effect. The execution, delivery and performance of this Amendment No. 1 shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Loan Documents.
6. Expenses. The Revolving Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable costs and out-of-pocket expenses
incurred in connection with the preparation and delivery of this Amendment No.
1, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.
7. Headings. Section headings herein and in the Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment No. 1 or any other Loan Document.
8. Counterparts. This Amendment No. 1 may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this


7


        

--------------------------------------------------------------------------------







Amendment No. 1 by email or facsimile transmission or other electronic means
shall be effective as delivery of a manually executed counterpart of this
Amendment No. 1.
9. GOVERNING LAW. THIS AMENDMENT NO. 1 SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. SECTIONS 9.09 AND 9.10 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN MUTATIS MUTANDIS.
[remainder of page intentionally left blank]


8


        

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective authorized officers as of the
day and year first above written.




PERRIGO FINANCE UNLIMITED COMPANY, as the
Revolving Borrower
 
 
By:
/s/ Lou Cherico
 
Name: Lou Cherico
 
Title: VP, Treasurer
 
 
PERRIGO COMPANY PLC,
as the Company
 
 
By:
/s/ Raymond P. Silcock
 
Name: Raymond P. Silcock
 
Title: EVP and CFO
 
 
 







[Perrigo - Revolver Amendment No. 1]


        

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
/s/ Sabir Hashmy
 
Name: Sabir Hashmy
 
Title: Managing Director
 
 





[Perrigo - Revolver Amendment No. 1]


        

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:
/s/ Sabir Hashmy
 
Name: Sabir Hashmy
 
Title: Managing Director
 
 





[Perrigo - Revolver Amendment No. 1]


        

--------------------------------------------------------------------------------








HSBC Bank USA, N.A., as a Lender
 
 
By:
/s/ Elizabeth Peck
 
Name: Elizabeth Peck
 
Title: Director
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:
/s/ Jordan Harris
 
Name: Jordan Harris
 
Title: Director
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Joseph L. Corah
 
Name: Joseph L. Corah
 
Title: Director
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








BARCLAYS BANK PLC, as a Lender
 
 
By:
/s/ Edward Pan
 
Name: Edward Pan
 
Title: Associate
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








Citibank, N.A., as a Lender
 
 
By:
/s/ Eugene Yermash
 
Name: Eugene Yermash
 
Title: Vice President
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
By:
/s/ Judith Smith
 
Name: Judith Smith
 
Title: Authorized Signatory
 
 
By:
/s/ Lingzi Huang
 
Name: Lingzi Huang
 
Title: Authorized Signatory
 
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








DEUTSCHE BANK AG NEW YORK BRANCH, as a
Lender
 
 
By:
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Director
 
 
By:
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President
 
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








BNP PARIBAS, as a Lender
 
 
By:
/s/ John Bosco
 
Name: John Bosco
 
Title: Managing Director
 
 
By:
/s/ Michael Pearce
 
Name: Michael Pearce
 
Title: Managing Director
 
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Nathaniel E. Sher
 
Name: Nathaniel E. (Ned) Sher
 
Title: Senior Vice President
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








ING Bank N.V., Dublin Branch, as a Lender
 
 
By:
/s/ Sean Hassett
 
Name: Sean Hasset
 
Title: Director
 
 
By:
/s/ Cormac Langford
 
Name: Cormac Langford
 
Title: Director
 
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








Mizuho Bank, Ltd., as a Lender
 
 
By:
/s/ Tracy Rahn
 
Name: Tracy Rahn
 
Title: Authorized Signatory
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








CITIZENS BANK, N.A., as a Lender
 
 
By:
/s/ Christopher DeLauro
 
Name: Christopher DeLauro
 
Title: Senior Vice President
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








PNC Bank, National Association, as a Lender
 
 
By:
/s/ Zoila Baker
 
Name: Zoila Baker
 
Title: Vice President
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








U.S. Bank National Association, as a Lender
 
 
By:
/s/ Joseph M. Schnorr
 
Name: Joseph M. Schnorr
 
Title: Senior Vice President
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








SOCIETE GENERALE, as a Lender
 
 
By:
/s/ Kiberly Metzger
 
Name: Kimberly Metzger
 
Title: Director
 
 





[Perrigo - Revolver Amendment No. 1]




        

--------------------------------------------------------------------------------








Bank Hapoalim B.M., as a Lender
 
 
By:
/s/ Maxine Levy
 
Name: Maxine Levy
 
Title: First Vice President
 
 
By:
/s/ Nurit Rom
 
Name: Nurit Rom
 
Title: Vice President, Israel Business Division
 
 
 





[Perrigo - Revolver Amendment No. 1]




        